Citation Nr: 1123478	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain.

2. Entitlement to a rating in excess of 10 percent for posterior tendonitis of the right ankle, status post arthroscopic debridement, with residual scars. 

3. Entitlement to a rating in excess of 10 percent for major depressive disorder (MDD).

4. Entitlement to service connection for the human papillomavirus (HPV).

5. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and T.I. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In February 2010, the Veteran presented testimony at a personal hearing conducted at the Wichita RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

The Board notes that the Veteran has alleged an inability to retain employment due to her service-connected disabilities.  See the May 2010 substantive appeal.  Such a claim has not been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  Id.; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The issues of entitlement to an increased rating for major depressive disorder, entitlement to service connection for HPV, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee patellofemoral pain is manifested by arthritis and subjective complains of pain, instability, giving way and swelling; a diminished range of motion has not been identified.

2.  The Veteran's posterior tendonitis of the right ankle, status post arthroscopic debridement with residual scars, is manifested by a decreased range of motion of dorsiflexion (0-10 degrees) with no loss of motion on repetition and a decreased range of motion of plantar flexion (0-35 degrees) with no loss of motion on repetition; arthritis of the right ankle has not been established by X-ray findings. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected right knee patellofemoral pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 6261 (2010).

2.  The criteria for a disability rating in excess of 10 percent for service-connected posterior tendonitis of the right ankle, status post arthroscopic debridement with residual scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5003, 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the Veteran in January 2009, prior to the initial adjudication of her claims.  This letter informed the Veteran of what evidence was required to substantiate her increased rating claims and of her and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

The Board further notes that the January 2009 letter informed the Veteran of the type of evidence that may reflect a worsening of the service-connected right ankle and right knee disabilities, such as doctor's statements, physical and clinical finding records, dates of examination and testing, and statements from other individuals who are able to describe from their knowledge and personal observations the manner in which her disability has worsened.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.  Of further significance here is the fact that neither the Veteran, nor her attorney, has asserted any notice deficiency with regard to this claim.  

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains the Veteran's service treatment records, VA outpatient medical records and VA examination reports.  

The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination in January 2009.  The report of this examinations reflects that the examiner recorded the Veteran's current complaints, conducted an appropriate examination and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the record does not reflect that the VA examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in her claims folder.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She exercised the option of a personal hearing and was afforded one with a DRO in February 2010 as detailed in the Introduction.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision. 

II.  The Right Knee 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected right knee patellofemoral pain is currently rated 10 percent disabling under Diagnostic Codes 5099-5010.  The RO assigned Diagnostic Code 5099 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99".  See 38 C.F.R. § 4.20 (2010) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous].  The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.114, Diagnostic Code 5010 [traumatic arthritis].  Diagnostic Code 5010, instructs to rate as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable evaluation is assigned for leg flexion limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A maximum 30 percent evaluation is warranted where flexion is limited to 30 degrees.  Under Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  In this regard, the Board observes that normal range of motion for the knee is defined as follows: flexion, zero degrees to 140 degrees; and extension, 140 degrees to zero degrees. See 38 C.F.R. § 4.71, Plate II (2010).

Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2010).

The Court has also held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that, when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As the Veteran's right knee disability is currently rated as 10 percent disabling, Diagnostic Code 5263 (Genu recurvatum) is not for application as it does not allow for a higher disability rating (i.e., in excess of 10 percent).  Furthermore, the Board observes that the evidence of record does not indicate that this disability is present.  There is also no competent and credible evidence indicating right knee functional impairment comparable to ankylosis, even with consideration of additional functional impairment due to pain, including on repeated use, as discussed below; Diagnostic Code 5256 is therefore not applicable. [Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992)].

As the record does not indicate that the Veteran has had dislocated cartilage or underwent a removal of the cartilage in her knee, Diagnostic Codes 5258 and 5259 are not for application.  The evidence of record also does not indicate that the Veteran has tibia and fibula impairment and Diagnostic Code 5262 therefore does not apply. 

Arthritis and instability of the knee may be rated separately.  See VAOPGCPREC 23-97.  Since instability of the knees has not been identified by competent evidence (in fact, as discussed below, testing conducted during the January 2009 VA examination indicated that instability was not present), a separate rating under Diagnostic Code 5257 is not appropriate.  While Diagnostic Code 5257 also contemplates a recurrent subluxation of the knee, the record does not indicate that the Veteran experiences such symptomatology.  

Based on the existence of arthritis in the Veteran's right knee, the Board will continue to rate her service-connected disability under Diagnostic Code 5010 which requires application of Diagnostic Codes 5003 [degenerative arthritis], 5260 [limitation of flexion] and 5261 [limitation of extension].

In the present appeal, the Veteran was afforded a VA examination to determine the extent of her right knee disability in January 2009.  After conducting a physical examination, the VA examiner reported that the Veteran's right knee range of motion was zero to 140 degrees.  The examiner specifically noted that the Veteran maintained normal range of motion in her right knee.  The evidence of record does not contain any additional range of motion findings during the appeal period.  

As this evidence illustrates, throughout the appeal period, the Veteran has displayed full range of motion of her right knee.  See 38 C.F.R. § 4.71, Plate I (2010).  As a result, a disability rating in excess of 10 percent cannot be assigned under Diagnostic Codes 5260 or 5261. 

In order to warrant a disability rating in excess of 10 percent under Diagnostic Code 5003, there must be X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations.  While the January 2009 VA examiner indicated that the Veteran had mild right knee arthritis, the medical evidence does not show, and the Veteran does not contend, that her service-connected disability involves arthritis of two or more major joints or two or more minor joints.  Furthermore, while the Veteran's right knee disability causes her pain, there is no evidence that this disability is productive of in incapacitating exacerbations.  Thus, a disability rating in excess of 10 percent based on an absence of limitation of motion cannot be assigned under Diagnostic Code 5003.  

Further, the Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  During the February 2010 hearing, the Veteran testified that her knee was instable, would give-way, swells, and causes her pain.  See the hearing transcript, pages 13-14.  

The Veteran is competent to report on the symptoms she experiences.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes, however, that the January 2009 VA examiner specifically examined the Veteran's right knee to determine the extent, if any, of the functional impairment caused by that disability.  After examining the Veteran's knee, the VA examiner indicated that there is no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  While the examiner noted that the Veteran experiences pain, tenderness, and that her knee will give way, instability, stiffness, weakness, incoordination, locking episodes, and effusions were not identified. 

The Board does not dispute that the Veteran has right knee pain, however, the evidence of record does not indicate that she has any additional functional impairment caused by her knee disability.  In this regard, the Board notes that the January 2009 VA examiner's opinion is consistent with the remaining evidence of record, including a May 2007 VA Fee-Basis examination which reported that the Veteran's right knee joint function was "not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use."  Furthermore, the 10 percent rating currently assigned already compensates the Veteran for her subjective complaints of pain, notwithstanding the lack of objective medical evidence of such manifestations. 

In short, there is no support in the record for a disability rating in excess of 10 percent.  Simply put, the Veteran's range of motion has been assessed as being normal, and functional loss has not been objectively observed or confirmed identified.  The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's right knee patellofemoral pain under Diagnostic Code 5010, 5003, 5260 or 5261 or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

III.  Right Ankle

The Veteran's service-connected right ankle tendonitis, status post arthroscopic debridement with residual scars is currently rated 10 percent disabling under Diagnostic Code 5099-5024.  As noted above, 38 C.F.R. § 4.27 provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  In this case, the RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.114, Diagnostic Code 5024 [tenosynovitis].  Under 38 C.F.R. § 4.71a, Diagnostic Codes 5013 through 5024 are to be rated based on limitation of motion of affected parts, as arthritis, degenerative [Diagnostic Code 5003].

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Diagnostic Code 5271 [ankle, limited motion of], calls for the assignment of a 10 percent disability rating for moderate limitation of motion and a 20 percent disability rating for marked limitation of motion.  In this capacity, the Board observes that under 38 C.F.R. § 4.71, Plate II, normal range of motion for the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.

The Board notes that terms such as "moderate" and "marked" are not defined in the Rating Schedule.  However, "moderate" is defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary, Third College Edition (1988) at 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828. 

Diagnostic Code 5024 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (tendonitis) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran and her attorney have not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5024.

The Veteran was afforded a VA examination to determine the extent of her right ankle disability in January 2009.  After conducting a physical examination, the VA examiner reported that the Veteran's right ankle range of motion was zero to 10 degrees of dorsiflexion and zero to 35 degrees of plantar flexion.  An X-ray of her ankles revealed normal mortises and articular surfaces, no soft tissue swelling and no significant abnormalities.  Arthritis was not identified. 

Based on the findings of the January 2009 VA examination, the Board finds that the Veteran has decreased range of motion of the left ankle, but that such is not sufficient to establish marked impairment.  As demonstrated above, the Veteran has displayed a significant range of motion based on plantar flexion and half of the normal range of dorsiflexion.  Phrased differently, the Veteran has demonstrated 45 out of a possible 65 degrees of motion which is consistent with an average or medium impairment in her range of motion.  Accordingly, a marked range of motion impairment has not been identified and the assignment of a disability rating in excess of 10 percent is not warranted based on 38 C.F.R. § 4.71a, Diagnostic Code 5271.

With respect to Diagnostic Code 5003, as noted above, arthritis of the right ankle has not been established by X-ray evidence.  As such, a disability rating in excess of 10 percent may not be assigned under Diagnostic Code 5003.  

As noted above, in DeLuca 8 Vet. App. 202, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  During the February 2010 hearing, the Veteran testified that her right ankle is instable and causes her pain.  See the hearing transcript, pages 16-17. 

The Veteran is competent to report on the symptoms she experiences.  See Layno, supra.  The Board notes, however, that the January 2009 VA examiner specifically examined the Veteran's right ankle to determine the extent, if any, of the functional impairment caused by that disability.  After examining the Veteran's ankle, the examiner indicated that there is no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  

The Board does not dispute that the Veteran has right ankle pain, however, the Veteran's medical records do not indicate that she has any actual additional functional impairment caused by her ankle disability.  

In short, there is no support in the record for a disability rating in excess of 10 percent.  Simply put, while the Veteran has demonstrated a diminished range of motion, a marked limitation of motion has not been demonstrated, and additional functional loss has not been objectively observed.  The record does not reveal any specific evidence which would allow for the assignment of additional disability under the DeLuca factors.  Accordingly, and based on this evidentiary posture, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's right ankle disability under Diagnostic Codes 5024, 5003, 5271 or based on the functional impairment of this disability.  See DeLuca, supra & 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

Finally, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided. See 38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case the RO has associated the right ankle scars that resulted from the Veteran's arthroscopic debridement with her service-connected right ankle disability.  Upon review, the Board notes that the evidence of record does not indicate that such scars are symptomatic.  The Veteran's medical records do not document any treatment for her ankle scars and the May 2007 VA fee-basis examination described the scars as "small well healed arthroscopic portals, level, nontender, without discoloration, disfigurement, ulceration, inflammation or other abnormality." Accordingly, the Board believes that a separate disability rating is not warranted for the surgical scars on the Veteran's right ankle under 38 C.F.R. § 4.25 and Esteban, because there is no medical evidence of record indicating that the scars are symptomatic. 

IV. Extraschedular Considerations 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO included 38 C.F.R. § 3.321(b)(1) in the March 2010 Statement of the Case (SOC) and appears to have considered the regulation in the Veteran's case.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability ratings at issue.  

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right knee or right ankle disabilities.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, there is no indication that the Veteran has required frequent hospitalizations for her service-connected disabilities. 

With respect to employment, the Board notes that the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of her service-connected disabilities, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  While the Board does not dispute that the Veteran's service-connected disabilities would interfere with her employment, there is no competent evidence that the Veteran's right knee or right ankle disabilities would have marked interference with employment.  See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.  

While the Board observes that the Veteran's attorney has argued that an extraschedular rating is warranted because the Veteran is no longer working (mainly as a result of her service-connected major depressive disorder), the Board finds it significant that neither the Veteran nor her attorney have submitted any evidence or argument indicating why her service-connected right knee or ankle disabilities are not adequately addressed by the ratings criteria.  Instead, the Veteran's attorney appears to argue that the Veteran's lack of employment, by itself, is evidence that an extraschedular rating is warranted.  For the reasons set forth above, the Board disagrees. 

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for right knee patellofemoral pain is denied.

Entitlement to a rating in excess of 10 percent for posterior tendonitis of the right ankle, status post arthroscopic debridement with residual scars is denied. 


REMAND

After having carefully considered the matters, and for reasons expressed immediately below, the Board believes that the issues of entitlement to an increased rating for major depressive disorder, entitlement to service connection for HPV and entitlement to TDIU must be remanded for further development.  

As an initial matter, the Board notes that the Veteran has been receiving ongoing treatment from the VA, while these issues are in remand status her contemporaneous treatment records should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b).

I.  Major Depressive Disorder

The Veteran's last VA examination to evaluate her service-connected major depressive disorder was conducted in January 2009.  In May 2010, the Veteran, through her attorney, indicated that she has been unable to work as a result of this disability since March 31, 2010.  Since the Veteran has alleged that her service-connected major depressive disorder has increased in severity since her last VA examination and the record does not include any lay or medical evidence that describes her psychiatric symptomatology after June 2009, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  In addition, the Board notes that the Veteran has been assigned Global Assessment Functioning (GAF) scores ranging from 50-75 during the appeal period.  On Remand, the VA examiner should attempt, to the extent, possible, to reconcile these scores with the Veteran's major depressive disorder symptomatology and indicate whether such scores represent an increase in severity of the Veteran's psychiatric symptomatology.

II.  HPV

The Veteran was originally denied service connection for HPV in an August 2007 rating action.  She was notified of this decision and her appeal rights but did not initiate an appeal of that denial.  

Generally, new and material evidence would be required to reopen the Veteran's HPV claim.  See 38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Following the August 2007 rating action, VA received additional in-service treatment records.  As the Veteran's complete service treatment records were not of record at the time of the August 2007 rating action, and as the service treatment records are relevant to the matter before the Board (the records document the results of an April 2006 colposcopy and biopsy), VA must therefore reconsider these issues, de novo.

In addition, while the record indicates that this evidence was received by VA on March 9, 2010, the March 24, 2010 statement of the case does not list it among the evidence the RO considered when adjudicating the Veteran's claim.  The RO's discussion of this issue in the SOC also makes no mention to the recently received evidence and it is unclear whether this evidence was considered by the RO.  As the additional service treatment records were not previously associated with the Veteran's claims folder, have not been considered by the RO, and no waiver of initial RO consideration is currently of record, this issue must be returned to the agency of original jurisdiction for readjudication.  See 38 C.F.R. §§ 19.9, 20.1304 (2010).  

III.  TDIU

As noted above in the Introduction, the Veteran has raised a claim for TDIU, and such has not been addressed by the RO.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice 22 Vet. App. 447.  The issue of entitlement to TDIU is inextricably intertwined with the Veteran's HPV and MDD claims.  In other words, a grant of service connection for HPV or a grant of an increased rating of MDD may impact the Veteran's TDIU claim.  Action on the Veteran's TDIU claim is therefore deferred.  The VA should take this opportunity to develop the TDIU claim as deemed necessary by the evidence.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to a TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2010), and applicable legal precedent.  Any additional development deemed necessary for proper adjudication of the Veteran's TDIU should be performed, to include affording the Veteran a VA examination if deemed necessary by the medical evidence.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of her service-connected major depressive disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.  The examiner should also address the impact of the Veteran's service-connected major depressive disorder on her ability to work.  Finally, the examiner should provide an opinion on the GAF scores contained in the Veteran's claims folder, which range from 50-75, and indicate whether such scores are consistent with her psychiatric symptomatology.  A complete rationale for all opinions expressed must be provided. 

3.  Contact the Veteran and ask that she identify the names and addresses of all providers of medical examination, hospitalization, or treatment for her HPV since January 2009.  The Board is particularly interested in pertinent VA treatment records from January 2009.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder.

4.  Following completion of the above, readjudicate the issues of entitlement to an increased rating for major depressive disorder, entitlement to service connection HPV on a direct service connection basis and entitlement to TDIU.  If the decisions remain adverse to the Veteran, she and her attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


